DOOLING, J.
I concur in the judgment, but not in that part of the opinion which reweighs the evidence and implies that the plaintiff was coached into giving false testimony and the trial judge deceived into believing it. The plaintiff testified that she entered the tavern which was not well lighted, bought a bottle of beer and consumed a part of it, went to *615a table to speak to a friend and then started for the dressing room. She did not notice that the floor was wet until after she slipped on it and heard no warning not to walk on it. She was contradicted by defendants’ evidence in several particulars, but not impeached or shaken on cross-examination. The trial judge believed the plaintiff. It is his function to weigh the testimony. It is not ours. I can find nothing in the record to justify any criticism of the plaintiff, her counsel or the trial judge.
Kaufman, J., concurred in the judgment.
A petition for a rehearing was denied November 30, 1955, and appellants’ petition for a hearing by the Supreme Court was denied December 28, 1955.